                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ITRIA VENTURES LLC,                           §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §          Civil Action No. 3:18-CV-0142-N
                                              §
ACROPETAL, INC., et al.,                      §
                                              §
       Defendants.                            §

                      MEMORANDUM OPINION AND ORDER

       This Order addresses Nutech Systems, Inc.’s (“Nutech”) Motion for Summary

Judgment [24] and Itria Ventures LLC’s (“Itria”) Motion for Summary Judgment [45]. For

the reasons stated below, the Court grants Itria’s motion for summary judgment as to

Defendant Ascendas Technologies Inc. (“Ascendas”), but otherwise denies both motions.

                               I. ORIGINS OF THE DISPUTE

       On September 14, 2015, Itria and Defendant Acropetal, Inc. entered into a Future

Receivable Sales Agreement (“FRSA”). Itria paid an up front purchase price of $400,000.00

to Acropetal in exchange for a percentage of Acropetal’s future receivables, ultimately

amounting to $568,000.00. Acropetal agreed to pay Itria a fixed percentage of receivables

on a bi-weekly basis until the entire amount of $568,000.00 was paid out to Itria. Itria

brought suit against the Defendants alleging that they are liable for amounts still owed under

the FRSA.




MEMORANDUM OPINION AND ORDER – PAGE 1
       In July 2016, Acropetal was converted1 into Ascendas, which operates as an IT

staffing company. In August 2017, Ascendas entered into an Agreement and Plan of

Reorganization (“APR”) with Nutech and Defendant StemGen, Inc. (“StemGen”). These

three companies planned to merge into a single public company that would specialize in IT

staffing.

       Itria claims that after execution of the APR, Nutech took sole control over Ascendas’s

operations and even exercised control over its bank accounts, payroll, and employees. Itria

also claims that Nutech’s President, Nachu Anbil, made payments to Itria in satisfaction of

Ascendas’s FRSA debts.

       Nutech, on the other hand, argues that the APR was never finalized and no merger

occurred because StemGen had problems with the auditing process. So, although the parties

signed the APR, no closing occurred, and the parties instead cancelled the merger. Itria

disagrees and argues that Nutech’s conduct after execution of the APR shows that Nutech

did in fact acquire ownership over Ascendas’s assets and liabilities, including Ascendas’s

FRSA liability.

       Itria obtained a judgment against Acropetal in New York state court in December

2017 for amounts due under the FRSA. Pl.’s App. in Supp, Exhibit A-5: New York State

Court Judgment [47-6]. Itria now seeks to hold the Defendants responsible for Acropetal’s

debts under various successor liability doctrines.


       1
        “Conversion” is a statutory process under Chapter 10 of the Texas Business
Organizations Code. See infra Part IV.


MEMORANDUM OPINION AND ORDER – PAGE 2
                           II. SUMMARY JUDGMENT STANDARD

       Courts “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In making

this determination, courts must view all evidence and draw all reasonable inferences in the

light most favorable to the party opposing the motion. United States v. Diebold, Inc., 369

U.S. 654, 655 (1962). The moving party bears the initial burden of informing the court of

the basis for its belief that there is no genuine issue for trial. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986).

       When a party bears the burden of proof on an issue, she “must establish beyond

peradventure all of the essential elements of the claim or defense to warrant judgment in [her]

favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986) (emphasis omitted).

When the nonmovant bears the burden of proof, the movant may demonstrate entitlement to

summary judgment by either (1) submitting evidence that negates the existence of an

essential element of the nonmovant’s claim or affirmative defense, or (2) arguing that there




MEMORANDUM OPINION AND ORDER – PAGE 3
is no evidence2 to support an essential element of the nonmovant’s claim or affirmative

defense. Celotex, 477 U.S. at 322–25.

       Once the movant has made this showing, the burden shifts to the nonmovant to

establish that there is a genuine issue of material fact such that a reasonable jury might return

a verdict in its favor. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986). Moreover, “[c]onclusory allegations, speculation, and unsubstantiated

assertions” will not suffice to satisfy the nonmovant’s burden. Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996) (en banc). Indeed, factual controversies are

resolved in favor of the nonmoving party “‘only when an actual controversy exists, that is,

when both parties have submitted evidence of contradictory facts.’” Olabisiomotosho v. City

of Houston, 185 F.3d 521, 525 (5th Cir. 1999) (quoting McCallum Highlands, Ltd. v.

Washington Capital Dus, Inc., 66 F.3d 89, 92 (5th Cir. 1995)).




       2
           Itria asks the Court to deny Nutech’s motion on the basis that no-evidence motions
are not permissible in federal court. Pl.’s Resp. at 40. The Court rejects Itria’s invitation.
Federal law contemplates summary judgment in circumstances where there is no evidence
of an essential element. See, e.g., Parker v. Bill Melton Trucking, Inc., 2016 WL 7117253,
at *2 (N.D. Tex. Dec. 7, 2016). Itria recognizes this by acknowledging that a moving party
can prevail on summary judgment by referencing the record and showing that there is no
evidence of a material fact. Id. The Court perceives that what Itria is referring to is a state
court no-evidence motion, permitting a movant to merely recite the elements of a claim and
state, in conclusory fashion, that there is no evidence of some or all of the elements. Nutech
clearly did not file such a motion, and Itria is incorrect in asking the Court to deny Nutech’s
motion merely because it is based on Itria’s lack of evidence of essential elements.


MEMORANDUM OPINION AND ORDER – PAGE 4
        III. THE COURT DENIES NUTECH’S MOTION FOR SUMMARY JUDGMENT

                                      A. Choice of Law

       The first step to evaluating Itria’s successor liability claims is determining which

state’s substantive law applies. A federal court sitting in diversity jurisdiction applies the

choice-of-law rules from the forum state. Benchmark Elecs. v. J.M. Huber Corp., 343 F.3d

719, 726 (5th Cir. 2003) (citing Spence v. Glock, Ges.m.b.H., 227 F.3d 308, 311 (5th Cir.

2000)). So, Texas’s choice-of-law rules apply. Under Texas law, a choice-of-law provision

in the buying and selling corporations’ purchase agreement controls the applicability of

successor liability doctrines. See, e.g., Ford, Bacon & Davis, LLC v. Travelers Ins. Co.,

2010 WL 1417900, at *5 (S.D. Tex. Apr. 7, 2010), aff’d, 635 F. 3d 734 (5th Cir. 2011);

Escalon v. World Group Sec., Inc., 2008 WL 5572823, at *8 (N.D. Tex. Nov. 14, 2008);

Brickley for CryptoMetrics, Inc. Creditors’ Tr. v. ScanTech Identification Beams Sys., LLC,

566 B.R. 815, 853 (W.D. Tex. 2017). Here, Itria’s successor liability claims center on the

APR, which provides that Georgia law governs the agreement. Pl.’s Resp., App. at 33 [40-

3]. The Court will therefore apply Georgia law in assessing Itria’s successor liability claims.

       Under Georgia law, “a purchasing corporation does not assume the liabilities of the

seller unless: (1) there is an agreement to assume liabilities; (2) the transaction is, in fact, a

merger; (3) the transaction is a fraudulent attempt to avoid liabilities; or (4) the purchaser is

a mere continuation of the predecessor corporation. Bullington v. Union Tool Corp., 254 Ga.

283, 284 (1985). Itria argues that Nutech (1) expressly and impliedly agreed to assume the

debts of Ascendas, (2) that a de facto merger of the companies occurred, and (3) that Nutech


MEMORANDUM OPINION AND ORDER – PAGE 5
is a mere continuation of Ascendas. Pl.’s Resp. at 8 [40]. The Court holds that Itria raises

fact issues preventing summary judgment under the first and third theories.

            B. Fact Issues Exist Regarding Itria’s Successor Liability Claim

       Nutech argues that Itria cannot prevail on its successor liability claim because Nutech

never acquired any of Ascendas’s shares of stock, and that even if it had acquired the stock,

simply being a shareholder is not enough to hold Nutech responsible for Ascendas’s debts.

Nutech’s Mot. at 4 [24]. The Court, however, holds that Itria raises fact issues on its

successor liability claim regarding whether Nutech agreed to assume Ascendas’s debts and

whether Nutech is a mere continuation of Ascendas.3

       To support its contention that Nutech agreed to assume Ascendas’s debts, Itria cites

to the companies’ meeting minutes, emails, and Mr. Anbil’s conduct after execution of the

APR, including payments he made to Itria in satisfaction of Ascendas’s FRSA liability. Pl.’s

Resp., App. at 1, 3, 4, 35, 36, 60, 61, and 62 [40-1], [40-4], [40-5], [40-6], [40-7]. Itria

argues that such communications, as well as Mr. Anbil’s conduct, demonstrate that Nutech

agreed to assume the FRSA debt owed to Itria. The Court finds such evidence sufficient to

raise a fact question on this issue.




       3
          Itria fails to raise a fact issue under Georgia’s de facto merger doctrine, which
requires a showing of four elements, including that the seller corporation (Ascendas) cease
ordinary business operations, liquidate, and dissolve as soon as legally and practicably
possible. Perimeter Realty v. GAPI, Inc., 243 Ga. App. 584, 593, 533 S.E.2d 136, 146
(2000). Itria makes no attempt to demonstrate that Ascendas liquidated and dissolved.


MEMORANDUM OPINION AND ORDER – PAGE 6
       Under Georgia’s “mere continuation” doctrine, the Court must look to whether there

is common ownership structure, including common objects, assets, and stockholders.

Bullington, 254 Ga. at 284; First Support Servs., Inc. v. Trevino, 288 Ga. App. 850, 853

(2007). Itria cites to evidence showing that Ascendas moved its location to the offices of

Nutech in Atlanta, Georgia and that Nutech used Ascendas’s employees and exercised

control over Ascendas’s payroll, profits, and accounts. Pl.’s Resp., App. at 74, 76, 80, and

103–04 [40-9]. Nutech also references an email from Mr. Anbil, in which he states that

Ascendas is his company. Id. at 36 [40-5]. Drawing all reasonable inferences in Itria’s

favor, the Court concludes that Itria raises a fact issue under the mere continuation doctrine.

                     IV. THE COURT GRANTS ITRIA’S MOTION FOR
                       SUMMARY JUDGMENT AGAINST ASCENDAS

       As stated above, Itria obtained a judgment against Acropetal in New York state court

for the default of the FRSA. Pl.’s App. in Supp, Judgment [47-6]. Itria argues that it is

entitled to summary judgment against Ascendas as the “converted entity” under section

10.106 of the Texas Business Organizations Code. Section 10.106(3) states that when

conversion takes effect “all liabilities and obligations of the converting entity continue to be

liabilities and obligations of the converted entity in the new organizational form without

impairment or diminution because of the conversion.” TEX. BUS. ORG. CODE § 10.106(3).

Pursuant to the Certificate of Conversion, Acropetal, Inc. converted to Ascendas

Technologies on March 6, 2016, as a Texas corporation. Pl’s App. in Supp., Exhibit B:




MEMORANDUM OPINION AND ORDER – PAGE 7
Certificate of Conversion at 46–53 [47-7]. Moreover, the Certificate states that the

conversion is subject to Chapter 10 of the Texas Business and Organizations Code. Id. at 47.

       Ascendas does not dispute that Acropetal converted to Ascendas, nor does Ascendas

dispute that it is in fact the “converted entity.” Instead, Ascendas argues, without any

supporting case law or evidence, that it is not liable because Itria obtained its judgment

against Acropetal only after the alleged conversion. Defs.’ Resp. at 4 [67]. Ascendas’s

argument misses the mark. Acropetal’s obligations under the FRSA originated on September

14, 2015, well before the conversion took place. Pl.’s App. in Supp., Exhibit A-1: FRSA at

5–18 [47-2]. Section 10 of the statute clearly states that all obligations and liabilities of the

converting entity (Acropetal) continue to be obligations and liabilities of the converted entity

(Ascendas) without impairment or diminution. TEX. BUS. ORG. CODE § 10.106(3). Contrary

to Ascendas’s unsupported assertion, the moment of conversion does not cut off liability

against Ascendas. See Wasserberg v. Flooring Services of Texas, LLC, 376 S.W.3d 202, 207

(Tex. App.—Houston [14th Dist.] 2012, no pet.). Thus, under the plain language of the

statute, Ascendas is liable for the FRSA obligation to same extent as Acropetal because it

is the “converted entity.”

                      V. THE COURT DENIES ITRIA’S MOTION FOR
                        SUMMARY JUDGMENT AGAINST NUTECH

       The Court denies Itria’s motion for summary judgment against Nutech on the basis

of alter ego or veil piercing. Itria seeks to pierce the corporate veil of Ascendas to hold

Nutech directly liable, as an owner or shareholder. As a threshold matter, the Court notes




MEMORANDUM OPINION AND ORDER – PAGE 8
that Ascendas’s state of incorporation, Texas, provides the relevant law for the veil-piercing

analysis. Davaco, Inc. v. AZ3, Inc., 2008 WL 2243382, at *1 (N.D. Tex. May 30, 2008).

The parties likewise do not dispute that Texas law applies.

       To pierce Ascendas’s corporate veil and hold Nutech responsible for Ascendas’s

contractual obligations under the FRSA, Itria must present evidence showing that Nutech

caused Ascendas “to be used for the purpose of perpetrating and did perpetuate an actual

fraud on the obligee primarily for the direct personal benefit of” Nutech. TEX. BUS. ORG.

CODE § 21.223(b). Itria makes no such showing. The Court also rejects Itria’s attempts to

pierce the corporate veil through a “single business enterprise theory.” Itria cites old,

abrogated case law. Under Texas law, the single business enterprise theory is not a valid

basis for piercing the corporate veil in this context. Id. § 21.223(a)(2); see also SSP Partners

v. Gladstrong Investments (USA) Corp., 275 S.W.3d 444, 456 (Tex. 2008). Accordingly, the

Court denies Itria’s motion for summary judgment against Nutech.

                                        CONCLUSION

       The Court grants Itria’s motion as to Ascendas, but otherwise denies the motions for

summary judgment.

       Signed March 5, 2019.



                                                   _________________________________
                                                             David C. Godbey
                                                        United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 9
